         Case 1:19-cr-00096-LTS Document 68 Filed 12/13/19 Page 1 of 2
                                                                     _--·   _________ ------
                                                               • \ -,DC SD\Y

                                   G eorge Rb
                                                               \l
                                             0 er t G 0 It zerl I
                                                                    UOCU~lE:\T      r   ,     I.
                                                                                              ,
                                                                                                      I
                                                               : Ir1 ECTRO'.'\ICALL'r rILED ,
                                      Attorney At L aw         :1                              \
                                    152 West 57th Street l i Li· JC#:           ( _ _ ". C'·
                                          gth Floor            1l~~~\!E Fl LED: - J {? 1\,\ I I
                                   New York, NY 10019 ~----                 -~----

Ying Stafford                                                                Tel. (2 12) 608-1260
Associate Counsel                                                            Fax (1646) 430-8944
                      W\EMO ENDORSED                                         Cell: (917) 553-6704
                                                                              grgoltzer@gmail.com

                                          December 12, 2019

Hon. Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
Via ECF


                                       United States v. Sydney Scales
                                              19 Cr. 96 (LTS}

Dear Judge Swain:

        Please accept this letter as an application, pertaining to the Scales defense team, for an
order relieving my full time associate counsel, Ying Stafford, Esq. from the Scales case.

        Your Honor recently relieved my office from representing Mr. Scales, as well as relieving
lead counsel Richard Rosenberg, Esq. When both of us were originally appointed, Your Honor,
at our reqest, appointed two associate counsel for us, Ms. Stafford for me and Ms. Calhous for
Mr. Rosenberg. Mr. Rosenberg has moved to have his associate relieved.

       I have just spoken to Justine Harris, Esq., one of the attorneys who has substituted for me.
She advises that she has no need for Ms. Stafford to continue. Ms. Stafford agrees that there is no
reason to continue on the matter, particularly since I have been relieved for the reasons stated
under seal, on the record. Thank you for your consideration. I remain


                                       Respectfully,
                                       GRGoltzer
                                       George R. Goltzer


           SO ORDERED:

                                l-1 \~l \']      -
                . _.\UR.A. TAYLOR SWAIN
                    1 ' \ n::~ fJISTR:CT JUDGE
